DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims 
The claims dated 03/10/2022 have been entered. Claims 1-23 remain pending in the application with Claims 9 and 17 standing withdrawn as being directed to a non-elected invention. 

Applicant’s submission of a certified copy of the foreign priority application KR 10-2018-0088926 is acknowledged. Accordingly, the rejection of Claims 16 and 18-23 under 35 U.S.C. 102(a)(1) as being anticipated by Seifermann (WO 2019/052940 A1) as previously set forth in the Non-Final Office Action mailed 12/21/2021 is withdrawn. 

Applicant’s arguments dated 03/10/2022 concerning the rejections of record under 35 U.S.C. 102(a)(2) are not persuasive for the reasons discussed in greater detail below. Accordingly, the rejection of Claims 16 and 18-23 under 35 U.S.C. 102(a)(2) as being anticipated by Seifermann (WO 2019/052940 A1) and the rejection of Claims 1-8, 10-16, and 18-23 under 35 U.S.C. 103 as being unpatentable over Seifermann (WO 2019/052940 A1) as previously set forth in the Non-Final Office Action mailed 12/21/2021 are herein maintained. Likewise, each double patenting rejection in the previous Office Action is herein maintained

Response to Arguments
Applicant’s arguments on Page 46 of the response dated 03/10/2022 concerning the rejections of the claims under 35 USC § 102(a)(2) and 35 USC § 103 in the previous Office Action have been fully considered but they are not persuasive
Applicant’s Argument – Applicant argues on Page 46 of the reply that “Seifermann is not an issued U.S. Patent or a U.S. Patent Application Publication, and therefore, Seifermann does not qualify as a [ § 102(a)(2) ] reference.” 
Examiner’s Response – The Examiner respectfully disagrees. The WIPO publication of a PCT international application that designates the United States is an application for patent deemed published under 35 U.S.C. 122(b) for purposes of AIA  35 U.S.C. 102(a)(2) under 35 U.S.C. 374. See MPEP § 2154.01(a). Seifermann is a WIPO publication of a PCT international application which designates the US and the document is effectively filed before the effective filing date of the instant application. Accordingly, the Examiner maintains that Seifermann qualifies as prior art under 35 USC § 102(a)(2). 

Applicant’s arguments on Page 47 of the response dated 03/10/2022 concerning the double patenting rejections of record in the previous Office Action have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 47 of the reply the provisional obviousness-type double patenting rejections should be withdrawn without requiring a terminal disclaimer provided the provisions in MPEP § 804 because Applicant asserts all other rejections are overcome.
Examiner’s Response – As outlined in greater detail above, the Examiner maintains that Seifermann qualifies as prior art under 35 USC § 102(a)(2) and therefore the rejections of the claims under 35 USC § 102(a)(2) and 35 USC § 103 are herein maintained. Accordingly, the double patenting rejections presented in the previous Office Action are also maintained.  
. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 18-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seifermann (WO 2019/052940 A1). 
Regarding Claims 16 and 19, Seifermann teaches polycyclic compounds comprising boron and nitrogen groups according to the general Formula I (see Pg. 1) and teaches exemplary compounds including those of Formulae II to XVI (see Pgs. 5-7) which are each compounds according to [Formula 1] of the instant claim. For example, Seifermann’s compound according to Formula III is reproduced below for comparison to [Formula 1] of the instant claim. 

Instant: 
    PNG
    media_image1.png
    138
    333
    media_image1.png
    Greyscale
    Seifermann Formula III: 
    PNG
    media_image2.png
    200
    170
    media_image2.png
    Greyscale


	As seen from the structures above, Seifermann’s compounds (exemplified by Formula III) are compounds according to the instant claims as follows: 
A1 and A2 are each independently BR1 wherein R1 is an unsubstituted aryl group having 6 ring carbon atoms (a trimethylphenyl)
D1 and D2 are each independently NR8 wherein R8
W1 and W2 are each independently CR9 wherein R9 is a hydrogen atom
a and b are each independently 1
rings M1 and M2 are each independently unsubstituted aryl groups having 6 ring carbon atoms (a phenyl)
A3-A7, D3-D7, W3-W4, c-g, M3-M7, and R2-R7 are not required to be present

Regarding Claim 18, Seifermann teaches polycyclic compounds according to Formulae II to XVI (see Pgs. 5-7) which are each compounds according to [Formula 1] of Claim 16 above. Seifermann’s compounds are also structures according to [Formula 2-1] of the instant claim. For example, Seifermann’s compound according to Formula III is reproduced below for comparison to [Formula 2-1] of the instant claim. 
Instant: 
    PNG
    media_image3.png
    169
    383
    media_image3.png
    Greyscale
    Seifermann Formula III: 
    PNG
    media_image2.png
    200
    170
    media_image2.png
    Greyscale


	As seen from the structures above, Seifermann’s compounds (exemplified by Formula III) are compounds according to the instant claim as follows: 
A1 and A2 are each independently BR1 wherein R1 is a substituted aryl group having 6 ring carbon atoms (a trimethylphenyl)
D1 and D2 are each independently NR8 wherein R8 is an unsubstituted aryl group having 6 ring carbon atoms (a phenyl)
W1 and W2 are each independently CR9 wherein R9 is a hydrogen atom
R35 to R42 are each independently a hydrogen 
A3-A7, D3-D7, W3-W4, R43-R62 are not required to be present

Regarding Claims 20-21, Seifermann teaches polycyclic compounds according to Formulae II to XVI (see Pgs. 5-7) which are compounds according to [Formula 1] of Claim 16 above. Seifermann appears silent with respect to the claimed properties wherein the polycyclic compound is a material for emitting thermally activated delayed fluorescence (Claim 20) and wherein the polycyclic compound has a lowest triplet excitation energy of about 3.0 eV or less (Claim 21). However, it is noted that Seifermann’s compound according to Formula III is equivalent to Compound 8 of the instant invention (see Pg. 39). Note also that the instant specification indicates in Example 2-1 that Compound 8 is a dopant emitting delayed fluorescence (see Pg. 73). Accordingly, the property wherein Seifermann’s compound according to Formula III is a material for emitting thermally activated delayed fluorescence is considered to be inherent, absent evidence otherwise.
Likewise, the instant specification suggests that compounds according to Formula 1 may have a lowest triplet excitation energy of about 3.0 eV or less (see [00102]). It is presumed that the exemplary compounds according to instant [Formula 1] possess said preferred property. Accordingly, the property wherein Seifermann’s compound according to Formula III has a lowest triplet excitation energy of about 3.0 eV or less is considered to be inherent, absent evidence otherwise.
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

Regarding Claim 22, although the instant claim is drawn to a phosphorescent host material, the only positive limitation of the claimed composition is the polycyclic compound according to Claim 16. Claim 22 does not add any further structural limitations to the device 
Furthermore, Seifermann suggests that their inventive material may be used as a host in an emitting layer of an OLED (see Pg. 11) and suggests that said emitting layer may include phosphorescent emitters (see Pg. 20). Accordingly, the compounds of Seifermann are regarded to render the instant claim unpatentable.  

Regarding Claim 23, Seifermann teaches polycyclic compounds according to Formulae II to XVI (see Pgs. 5-7) which are each compounds according to [Formula 1] of Claim 16 above. Seifermann’s compound according to Formula III is equivalent to Compound 8 of the instant claim. 
Instant: 
    PNG
    media_image4.png
    167
    153
    media_image4.png
    Greyscale
    Seifermann Formula III: 
    PNG
    media_image2.png
    200
    170
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-8, 10-16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Seifermann (WO 2019/052940 A1).
Regarding Claims 1, 4-5, 7, 12, 16, and 19, Seifermann teaches polycyclic compounds comprising boron and nitrogen groups according to the general Formula I for use in the light-emitting layer of organic light-emitting devices and suggests that using their inventive molecule in an OLED leads to high efficiency and color purity (see Pgs. 1 & 12 and Claims 10-12). 

Seifermann’s Formula I: 
    PNG
    media_image5.png
    131
    247
    media_image5.png
    Greyscale


	Seifermann teaches that their inventive OLED may have a layer structure comprising a first electrode (anode layer A), a hole transport region on the first electrode, an emission layer 
Concerning the material of the first electrode, Seifermann suggests that the anode preferably consists of indium tin oxide (ITO) (e.g. (InO3)0.9(SnO2)0.1) (see Pg. 17). Therefore, it would have been obvious to one of ordinary skill in the pertinent art to form the OLED of Seifermann with an ITO anode because it would have been a choice from a finite number of identified, predictable solutions are a compound useful in as the anode in the device of the prior art. One of ordinary skill in the art would have been motivated to produce additional devices having the benefits taught by Seifermann in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143 (E).  
Concerning the material of the second electrode, Seifermann suggests that the cathode preferably consists of Mg, Ca, or Al (see Pg. 20). Therefore, it would have been obvious to one of ordinary skill in the pertinent art to form the OLED of Seifermann with an Al cathode because it would have been a choice from a finite number of identified, predictable solutions of a compound preferred for use in the cathode in the device of the prior art. One of ordinary skill in the art would have been motivated to produce additional devices having the benefits taught by Seifermann in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143 (E).  
Concerning the emission layer, Seifermann suggests that the EML preferably includes a light emitting organic molecule according to their invention (i.e. a polycyclic molecule according to Formula I) and a mixed-host system (see Pg. 19). Seifermann teaches exemplary compounds according to Formula I including those of Formulae II to XVI (see Pgs. 5-7). Therefore, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to form the emission layer in the OLED of Seifermann with a mixed-host system and a dopant light emitting molecule according to Formula III. Such a selection would have been a choice from a finite number of identified, predictable solutions are 
Seifermann’s compound according to Formula III is reproduced below for comparison to [Formula 1] and the requirements of the instant claims. 

Instant: 
    PNG
    media_image1.png
    138
    333
    media_image1.png
    Greyscale
    Seifermann Formula III: 
    PNG
    media_image2.png
    200
    170
    media_image2.png
    Greyscale


	As seen from the structure above, Seifermann’s Formula III is a condensed polycyclic compound including five six-membered rings wherein two of said six-membered rings include an electron donor moiety (an amine group) and an electron acceptor moiety (a boron group) at facing positions and wherein the two rings including the electron donor/acceptor are not immediately adjacent to each other. Likewise, Seifermann’s compound according to Formula III is a compound according to [Formula 1] of the instant claims as follows: 
A1 and A2 are each independently BR1 wherein R1 is an unsubstituted aryl group having 6 ring carbon atoms (a trimethylphenyl)
D1 and D2 are each independently NR8 wherein R8 is an unsubstituted aryl group having 6 ring carbon atoms (a phenyl)
W1 and W2 are each independently CR9 wherein R9 is a hydrogen atom
a and b are each independently 1
rings M1 and M2 are each independently unsubstituted aryl groups having 6 ring carbon atoms (a phenyl)
A3-A7, D3-D7, W3-W4, c-g, M3-M7, and R2-R7 are not required to be present

Regarding Claims 2, 13, Seifermann teaches the organic electroluminescence device according to Claims 1 and 12, respectively, above including an emission layer comprising a mixed-host system and a dopant that is Seifermann’s polycyclic compound according to Formula III which is a compound according to [Formula 1] of Claims 1 and 12. Seifermann appears silent with respect to the claimed property wherein the emission layer is a delayed fluorescence emission layer. However, it is noted that Seifermann’s compound according to Formula III is equivalent to Compound 8 of the instant invention (see Pg. 39). Note also that the instant specification indicates in Example 2-1 that Compound 8 is a dopant emitting delayed fluorescence (see Pg. 73). Accordingly, the property wherein Seifermann’s emission layer is a delayed fluorescence emission layer is considered to be inherent, absent evidence otherwise.
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

Regarding Claims 3 and 14, Seifermann teaches the organic electroluminescence device according to Claims 1 and 12, respectively, above including an emission layer comprising a mixed-host system and a dopant that is Seifermann’s polycyclic compound according to Formula III which is a compound according to [Formula 1] of Claims 1 and 12. Said emission layer is not an emission layer including a host and a dopant wherein the compound according to Formula III is the host as required by the instant claims. 

The above modification would yield an emission layer which may be considered a phosphorescence emission layer including a host and a dopant (the phosphorescent dopant). The compound according to Formula III may be considered a host.  

Regarding Claim 6, Seifermann teaches the organic electroluminescence device according to Claim 1 above including Seifermann’s polycyclic compound according to Formula III in the emission layer. Seifermann suggests that their inventive compounds may be blue and preferably have an emission maxima between 450nm and 470nm (see Pg. 1) but Seifermann appears silent with respect to the emission color of the compound according to Formula III specifically. However, it is noted that Seifermann’s compound according to Formula III is equivalent to Compound 8 of the instant invention (see Pg. 39). Likewise, the instant specification suggests that the emission layer may include a compound according to [Formula 1] as a dopant for emitting delayed fluorescence and that the emission layer preferably emits blue light (see [00104]-[00105]). It is presumed that the exemplary compounds according to instant 
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

Regarding Claim 8, Seifermann teaches the organic electroluminescence device according to Claim 1 above including Seifermann’s polycyclic compound according to Formula III which is a compound according to [Formula 1] wherein A1 and A2 are represented by [Formula 4] wherein V2 + V4 are each CR10 given R10 is hydrogen and V1 + V3 + V5 are each CR11 given R11 is an unsubstituted alkyl group having 1 carbon atom (a methyl).

Instant: 
    PNG
    media_image6.png
    139
    183
    media_image6.png
    Greyscale
    Seifermann Formula III: 
    PNG
    media_image2.png
    200
    170
    media_image2.png
    Greyscale


Regarding Claims 10 and 18, Seifermann teaches the organic electroluminescence device according to Claims 1 and 16, respectively, above including Seifermann’s polycyclic compound according to Formula III which is reproduced below for comparison to [Formula 2-1] of the instant claim. 

Instant: 
    PNG
    media_image3.png
    169
    383
    media_image3.png
    Greyscale
    Seifermann Formula III: 
    PNG
    media_image2.png
    200
    170
    media_image2.png
    Greyscale


	As seen from the structures above, Seifermann’s compound according to Formula III is a compound according to the instant claim as follows: 
A1 and A2 are each independently BR1 wherein R1 is a substituted aryl group having 6 ring carbon atoms (a trimethylphenyl)
D1 and D2 are each independently NR8 wherein R8 is an unsubstituted aryl group having 6 ring carbon atoms (a phenyl)
W1 and W2 are each independently CR9 wherein R9 is a hydrogen atom
R35 to R42 are each independently a hydrogen 
A3-A7, D3-D7, W3-W4, R43-R62 are not required to be present

Regarding Claims 11, 15, and 23, Seifermann teaches the organic electroluminescence device according to Claims 1, 12, and 16, respectively, above including Seifermann’s polycyclic compound according to Formula III which is equivalent to Compound 8 of the instant claim. 

Instant: 
    PNG
    media_image4.png
    167
    153
    media_image4.png
    Greyscale
    Seifermann Formula III: 
    PNG
    media_image2.png
    200
    170
    media_image2.png
    Greyscale


Regarding Claims 20-22, Seifermann teaches the organic electroluminescence device comprising the polycyclic compound of Formula III according to Claim 16 above. Note that Seifermann’s polycyclic compound according to Formula III is equivalent to Compound 8 of the instant claim. Regarding the limitations of the instant claim, Seifermann’s compound according to Formula III is regarded to meet said limitations for the reasons discussed above with respect to the rejection of the instant claims under 35 USC § 102.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims 1, 4-5, 7-8, 10, 12, 16, and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 13 of copending Application No. 16/780,744 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention.
Regarding Claims 1, 4-5, 7-8, 10, 12, 16, and 18-19, copending Application No. 16/780,744 discloses polycyclic compounds including Compound 22 in Claim 13 which is a polycyclic compound in the OLED of parent Claim 1. The OLED of Claim 1 comprises a first electrode, a hole transport region on the first electrode, an emission layer on the hole transport region wherein the emission layer includes the polycyclic Compound 22, and a second electrode on the emission layer wherein the first and second electrode each independently comprise at least one selected from Ag, Mg, Cu, Al, Pt, Pd, Au, Ni, Nd, Ir, Cr, Li, Ca, LiF/Ca, LiF/Al, Mo, Ti, In, Sn, and Zn, or a compound or two or more selected from them, a mixture of two or more selected from them, and oxides thereof. Compound 22 is a compound according to [Formula 1] of the instant claims. 

Instant: 
    PNG
    media_image7.png
    143
    336
    media_image7.png
    Greyscale
  ‘744 Comp 22: 
    PNG
    media_image8.png
    162
    233
    media_image8.png
    Greyscale



A1 and A2 are each independently BR1 wherein R1 is a substituted aryl group having 6 ring carbon atoms (an amino-phenyl)
D1 and D2 are each independently NR8 wherein R8 is an unsubstituted aryl group having 6 ring carbon atoms (a phenyl)
W1 is N
W2 is CR9 wherein R9 is a substituted amino group (a diphenylamino)
rings M1 and M2 are each independently unsubstituted aryl groups having 6 ring carbon atoms (a phenyl)

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 20 of copending Application No. 16/915,150 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention.
Regarding Claims 16 and 19, copending Application No. 16/915,150 discloses polycyclic compounds including Compound 11 in Claim 20. Compound 11 is a compound according to [Formula 1] of the instant claims. 

Instant: 
    PNG
    media_image7.png
    143
    336
    media_image7.png
    Greyscale
  ‘150 Comp 11: 
    PNG
    media_image9.png
    199
    280
    media_image9.png
    Greyscale


As seen from the structures above, Compound 11 of copending Application No. 16/915,150 meets each of the following limitations of the instant claims: 
A1 and A2 are each independently BR1 wherein R1 is a substituted aryl group having 6 ring carbon atoms (an amino-phenyl)
D1 and D2 are each independently NR8 wherein R8 is an unsubstituted aryl group having 6 ring carbon atoms (a phenyl)
W1 is CR9 wherein R9 is hydrogen
W2 is CR9 wherein R9 is a substituted amino group (a diphenylamino)
ring M1 is an unsubstituted aryl group having 6 ring carbon atoms (a phenyl)
ring M2 is an unsubstituted heteroaryl group having 18 ring carbon atoms (a benzoxaborinino-phenoxaborinine)

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 13 of copending Application No. 17/002,617 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention.
Regarding Claims 16 and 19, copending Application No. 17/002,617 discloses polycyclic compounds including Compound C-1 in Claim 13. Compound C-1 is a compound according to [Formula 1] of the instant claims. 

Instant: 
    PNG
    media_image7.png
    143
    336
    media_image7.png
    Greyscale
  ‘617 Comp C-1: 
    PNG
    media_image10.png
    203
    299
    media_image10.png
    Greyscale


As seen from the structures above, Compound C-1 of copending Application No. 17/002,617 meets each of the following limitations of the instant claims: 
A1 and A2 are each independently BR1 wherein R1 is a substituted aryl group having 6 ring carbon atoms (a carbazole-substituted phenyl)
D1 and D2 are each independently NR8 wherein R8 is an unsubstituted aryl group having 6 ring carbon atoms (a phenyl)
W1 and W2 are each CR9 wherein R9 is hydrogen
rings M1 and M2 are each a substituted heteroaryl group having 12 ring carbon atoms (a phenyl-carbazole)

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 12 of copending Application No. 17/110,108 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention.
Regarding Claims 16 and 19, copending Application No. 17/110,108 discloses polycyclic compounds including Compound 21 in Claim 12. Compound 21 is a compound according to [Formula 1] of the instant claims. 

Instant: 
    PNG
    media_image7.png
    143
    336
    media_image7.png
    Greyscale
  ‘108 Comp 21: 
    PNG
    media_image11.png
    163
    278
    media_image11.png
    Greyscale


As seen from the structures above, Compound 21 of copending Application No. 17/110,108 meets each of the following limitations of the instant claims: 
A1 and A2 are each independently BR1 wherein R1 is a substituted aryl group having 6 ring carbon atoms (an amino-phenyl)
D1 and D2 are each independently NR8 wherein R8 is an unsubstituted aryl group having 6 ring carbon atoms (a phenyl)
W1 is CR9 wherein R9 is hydrogen
W2 is CR9 wherein R9 is a substituted amino group (a diphenylamino)
ring M1 is an unsubstituted aryl group having 6 ring carbon atoms (a phenyl)
ring M2 is an substituted heteroaryl group having 18 ring carbon atoms (a boron-nitrogen fused ring structure)

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789